DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. "Proposal of roll angle control method using positive and negative anti-dive force for electric vehicle with four in-wheel motors," 2013 IEEE International Conference on Mechatronics (ICM), 2013, pp. 816-821, doi: 10.1109/ICMECH.2013.6519146 in view of Otterbein et al. (US 5,488,562).
With respect to claims 1 and 8, Ochi et al. discloses a control system (abstract) for controlling motions of a vehicle having wheels (abstract), comprising: suspension units (k, c; fig. 5) configured to support the wheels respectively driven by motors (‘IWM’), wherein the motions are represented by roll (page 818) values of the vehicle; an allocation module configured, in connected with the sensors, to generate and transmit signals to the suspension to minimize the motion by solving an optimization 
Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. and Otterbein et al., as applied to claims 1 and 8 above, and further in view of Asogawa (US 2008/0073138).
With respect to claims 2-3, Ochi et al., as modified, is silent regarding changing distances of the wheels.  Asogawa teaches of the allocated signals drive the motors to change distances between front side wheels and rear side wheels among the wheels in response to the detected motions (figs. 4A-4C); wherein the allocated signals drive the motors to move the wheels on right side closer together and the wheels on left side farther apart to create a roll motion in response to a detected roll motion in the opposite direction (fig. 18).  (Figs. 1-33, paragraphs 58-180.)  It would have been obvious to one having 
Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. and Otterbein et al., as applied to claims 1 and 8 above, and further in view of Hill et al. (US 2018/0244124).
With respect to claims 4-6 and 11-13, Ochi et al., as modified, is silent regarding the sensor being a camera or angle sensor.  Hill et al. teaches of controlling vehicle motions and sensors being cameras and/or angle sensors (paragraph 33).  (Figs. 1-2, paragraphs 31-50.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Hill et al. into the invention of Ochi et al., as modified, in order to measure and capture data on one or more vehicle characteristics.  (Paragraph 33.)
Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. and Otterbein et al., as applied to claims 1 and 8 above, and further in view of Fontdecaba Buj (US 6,942,230).
With respect to claims 7 and 14, Ochi et al., as modified, is silent regarding the suspension units include torsion bar suspensions.  Fontdecaba Buj teaches of controlling vehicle motions and having suspension units include torsion bar suspensions (23).  (Figs. 8-27, col. 7, lines 9-67, cols. 8-9.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Fontdecaba Buj into the invention of Ochi et al., as modified, in order to control the roll naturally generated when the vehicle is in operation.  (Col. 1, lines 45-48.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614